Exhibit 10.2

 

DYNAVAX TECHNOLOGIES CORPORATION

Amended and Restated MANAGEMENT CONTINUITY AND SEVERANCE AGREEMENT

This Amended and Restated Management Continuity and Severance Agreement (the
“Agreement”) is dated as of [______, 2019], by and between [________________]
(“Employee”) and Dynavax Technologies Corporation, a Delaware corporation (the
“Company”).

RECITALS

A.      It is expected that another company may from time to time consider the
possibility of acquiring the Company or that a Change of Control (as defined
below) may otherwise occur, with or without the approval of the Company’s Board
of Directors (the “Board”).  The Board recognizes that such consideration can be
a distraction to Employee and can cause Employee to consider alternative
employment opportunities.  The Board has determined that it is in the best
interests of the Company to assure that the Company will have the continued
dedication and objectivity of Employee, notwithstanding the possibility, threat,
or occurrence of a Change of Control.

B.       The Board believes it is in the best interests of the Company to retain
Employee and provide incentives to Employee to continue in the service of the
Company.

C.       The Board further believes that it is imperative to provide Employee
with certain benefits upon a qualifying termination of Employee’s employment
with the Company, which benefits are intended to provide Employee with
encouragement to remain with the Company, notwithstanding the possibility of a
Change of Control or an employment termination.

D.       To accomplish the foregoing objectives, the Board has directed the
Company, upon execution of this Agreement by Employee, to agree to the terms
provided in this Agreement.

E.       Employee and the Company previously entered into a Management
Continuity and Severance Agreement dated as of [______, 201_] (the “Original
Agreement”), which was amended and superseded by the Amended and Restated
Management Continuity and Severance Agreement dated as of [______, 201_] by and
between Employee and the Company (the “Prior Agreement”).  Employee and the
Company acknowledge and agree that this Agreement amends and supersedes the
Prior Agreement, which will be of no further force and effect.

Now therefore, in consideration of the mutual promises, covenants, and
agreements contained herein, and in consideration of the continuing employment
of Employee by the Company, the parties hereto agree as follows:

1

 

--------------------------------------------------------------------------------

 

1.At-Will Employment.  The Company and Employee acknowledge that Employee’s
employment with the Company is and shall continue to be at-will, as defined
under applicable law, and that Employee’s employment with the Company may be
terminated by either party at any time for any or no reason.  If Employee’s
employment with the Company terminates for any reason, Employee shall not be
entitled to any payments, benefits, damages, award, or compensation other than
as provided in this Agreement, and as may otherwise be available in accordance
with the terms of the Company’s established employee plans and written policies
at the time of such termination.  The terms of this Agreement shall terminate
upon the date that all obligations of the parties hereunder have been satisfied.

2.Involuntary Termination.  Subject to Section 5, if Employee’s employment with
the Company terminates due to an Involuntary Termination and Employee has
satisfied the Release requirement set forth in Section 4, then Employee shall be
entitled to receive the benefits set forth in Sections 2(a), 2(b), 2(c) and 2(d)
below, as applicable, subject to any required payroll deductions and tax
withholdings.

(a)Cash Severance Benefit.  Employee will be entitled to receive a cash payment
equal to the following amount, as applicable (the “Cash Severance Benefit”), in
a lump sum within sixty (60) days following such Involuntary Termination:  

(i)if such Involuntary Termination is a Non-Change of Control Termination, the
Cash Severance Benefit will be equal to twelve (12) months of Employee’s annual
base salary (as in effect on the date of such termination or, if such
termination is due to Good Reason, as defined herein, then as in effect on the
date immediately prior to the initial existence of such Good Reason); and

(ii)if such Involuntary Termination is a Change of Control Termination, the Cash
Severance Benefit will be equal to the sum of (x) fifteen (15) months of
Employee’s annual base salary (as in effect on the date of such termination or,
if such termination is due to Good Reason, as defined herein, then as in effect
on the date immediately prior to the initial existence of such Good Reason) and
(y) 125% of Employee’s annual target bonus for the year of such termination
under the Company’s management incentive program or other similar bonus program.

(b)COBRA Severance Benefit and Special Severance Benefit.  The Company, in its
sole discretion, will either: (x) pay, on Employee’s behalf, on a monthly basis,
the total amount of monthly premiums required to continue Employee’s coverage
(including coverage for Employee’s eligible dependents, if any) under the
Company’s health, dental and vision insurance plans (as in effect on the date of
such termination) pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) (“COBRA Premiums”) for the following number of
months, as applicable (the “COBRA Severance Benefit”); or (y) pay directly to
Employee an amount equal to the COBRA Premiums for the following number of
months, as applicable (the “Special Severance Benefit”):  

2

 

--------------------------------------------------------------------------------

 

(i)if such Involuntary Termination is a Non-Change of Control Termination, the
COBRA Severance Benefit (if any) will be provided for a period of up to twelve
(12) months following such termination and the Special Severance Benefit (if
any) will be payable for up to twelve (12) months following such termination,
provided that the total combined number of months covered by the COBRA Severance
Benefit and the Special Severance Benefit will be equal to (and may not exceed)
twelve (12) months; and

(ii)if such Involuntary Termination is a Change of Control Termination, the
COBRA Severance Benefit (if any) will be provided for a period of up to fifteen
(15) months following such termination and the Special Severance Benefit (if
any) will be payable for up to fifteen (15) months following such termination,
provided that the total combined number of months covered by the COBRA Severance
Benefit and the Special Severance Benefit will be equal to (and may not exceed)
fifteen (15) months.

Payments of the Special Severance Benefit (if any) will be made to Employee on a
monthly basis as follows: (i) if the Company does not provide the COBRA
Severance Benefit for any month during the sixty (60)-day period following
Employee’s Involuntary Termination, the first payment of the Special Severance
Benefit will be made to Employee within such sixty (60)-day period and will be
equal to the number of such months multiplied by the COBRA Premiums; and (ii)
following such sixty (60)-day period, if the Company does not provide the COBRA
Severance Benefit for any remaining month during the applicable COBRA Severance
Benefit period, a payment of the Special Severance Benefit will be made to
Employee on the last business day of such month and will be equal to the COBRA
Premiums.

Notwithstanding the foregoing, the Company will provide Employee with the
Special Severance Benefit in lieu of the COBRA Severance Benefit if either (i)
Employee is not eligible to continue his or her coverage under the Company’s
health, dental and vision insurance plans pursuant to COBRA or Employee fails to
make an election to continue such coverage pursuant to COBRA within the time
period prescribed under COBRA or (ii) the Company determines, at any time and in
its sole discretion, that its payment of COBRA Premiums pursuant to the COBRA
Severance Benefit would result in a violation of applicable law (including,
without limitation, Section 2716 of the Public Health Service Act).

(c)Equity Vesting Benefit.  Unless specifically provided otherwise in the
applicable equity award agreement, in the event of an Involuntary Termination
that is a Change of Control Termination, all equity awards granted by the
Company to Employee will become fully vested, effective as of the date of such
termination, to the extent that such awards are outstanding and unvested as of
the date of such termination (the “Equity Vesting Benefit”).  No Equity Vesting
Benefit will be provided in the event of an Involuntary Termination that is a
Non-Change of Control Termination.  For clarity, the Equity Vesting Benefit will
also apply to any stock award granted in substitution for an equity award
granted by the Company to Employee by a surviving or acquiring entity in a
Change of Control.

(d)Option Extended Exercise Period Benefit.  In the event of an Involuntary
Termination, Employee will be permitted to exercise all stock options granted by
the Company to Employee, to the extent that such stock options are outstanding
and vested as of the date of such termination (including any stock options that
become vested pursuant to Section 2(c) above), for a period ending on the
following (the “Option Extended Exercise Period Benefit”):

3

 

--------------------------------------------------------------------------------

 

(i)if such Involuntary Termination is a Non-Change of Control Termination, the
Option Extended Exercise Period Benefit will end on the earlier of (i) one (1)
year following such termination (or, if Employee is entitled to exercise such
stock option until a later date in accordance with the terms of the stock option
agreement, such later date) and (ii) the end of the original full term of such
stock option, as specified in the stock option agreement; and

(ii)if (x) such Involuntary Termination is a Change of Control Termination and
(y) such stock option is assumed or continued, or substituted with a similar
stock award, in connection with the Change of Control applicable to such Change
of Control Termination, the Option Extended Exercise Period Benefit will end on
the earlier of (i) three (3) years following such termination (or, if Employee
is entitled to exercise such stock option until a later date in accordance with
the terms of the stock option agreement, such later date) and (ii) the end of
the original full term of such stock option, as specified in the stock option
agreement.  

For clarity, the Option Extended Exercise Period Benefit will also apply to any
stock award granted in substitution for an equity award granted by the Company
to Employee by a surviving or acquiring entity in a Change of Control.

(e)No Duplication of Benefits.  For the avoidance of doubt, in no event will
Employee be entitled to receive any benefits under Section 2 for both a
Non-Change of Control Termination and a Change of Control Termination.

(f)Modification of Stock Options.  Employee acknowledges that Sections 2(c) and
2(d) above, if applicable, amend the terms of Employee’s currently outstanding
stock options granted by the Company to Employee, and as a result, some or all
of such stock options may cease, as of the date of this Agreement and/or as of
the date of Employee’s termination of employment with the Company, to be treated
as incentive stock options, in accordance with applicable law.

3.Other Terminations.  If Employee’s employment with the Company terminates due
to Cause, Employee’s death or Disability, or any other reason (other than due to
an Involuntary Termination), then Employee shall not be entitled to receive any
benefits under Section 2.  The Company, in its sole discretion, will determine
the reason for Employee’s termination of employment (including, but not limited
to, whether such termination is due to Cause or Employee’s Disability).

4.Release.  In order to be eligible to receive any benefits under Section 2,
Employee must (i) execute and return the general waiver and release provided by
the Company, the terms of which will comply with applicable law and be
determined by the Company, in its sole discretion (the “Release”), to the
Company within the applicable time period set forth therein and (ii) not revoke
the Release within the revocation period (if any) set forth therein; provided,
however, that in no event may the applicable time period or revocation period
extend beyond sixty (60) days following Employee’s date of termination.

5.Section 409A.  If any benefit provided under this Agreement is subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and other guidance thereunder or any state law of similar effect
(“Section 409A”), and such benefit otherwise is payable in connection with
Employee’s termination of employment with the Company, then such benefit will
not be payable unless such termination constitutes a “separation from service”
(as such term is defined in Treasury Regulations Section 1.409A-1(h) without
regard to any alternative definition thereunder) (“Separation from
Service”).  It is intended that (i) each installment of any benefit payable
under this Agreement be regarded as a separate

4

 

--------------------------------------------------------------------------------

 

“payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i), and
(ii) all payments of any such benefits satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9).  However, if the Company determines that any benefit payable
under this Agreement constitutes “deferred compensation” under Section 409A and
Employee is a “specified employee” (as such term is defined in Section
409A(a)(2)(B)(i) of the Code) as of the date of Employee’s Separation from
Service, then, solely to the extent necessary to avoid the imposition of the
adverse personal tax consequences under Section 409A, (a) the commencement of
such benefit payments will be delayed until the earlier of (1) the date that is
six (6) months and one (1) day after such Separation from Service and (2) the
date of Employee’s death (such applicable date, the “Delayed Initial Payment
Date”), and (b) the Company will (1) pay Employee a lump sum amount equal to the
sum of any benefit payments that Employee otherwise would have received through
the Delayed Initial Payment Date if the commencement of such benefit payments
had not been delayed pursuant to this paragraph and (2) commence paying the
balance, if any, of such benefit in accordance with the applicable payment
schedule set forth in this Agreement.  In addition, if the Company determines
that any benefit payable under this Agreement constitutes “deferred
compensation” under Section 409A and Employee’s Separation from Service occurs
at a time during the calendar year when the Release could become effective in
the calendar year following the calendar year in which such Separation from
Service occurs, then for purposes of such benefit, the Release will not be
deemed effective any earlier than the latest permitted effective date set forth
therein (which date, in all cases, will be in the subsequent calendar year).

6.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a)Cause.  “Cause” shall mean the occurrence of any of the following events: (i)
Employee’s theft, dishonesty, willful misconduct, breach of fiduciary duty for
personal profit, or falsification of any Company or affiliate documents or
records; (ii) Employee’s material failure to abide by the code of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of the Company or an
affiliate; (iii) Employee’s unauthorized use, misappropriation, destruction or
diversion of any tangible or intangible asset or corporate opportunity of the
Company or an affiliate (including, without limitation, Employee’s improper use
or disclosure of confidential or proprietary information of the Company or an
affiliate); (iv) any intentional act by Employee which has a material
detrimental effect on the reputation or business of the Company or an affiliate;
(v) Employee’s repeated failure or inability to perform any reasonable assigned
duties after written notice from the Company or an affiliate, and a reasonable
opportunity to cure, such failure or inability; (vi) any material breach by
Employee of any employment or service agreement between Employee and the Company
or an affiliate, which breach is not cured pursuant to the terms of such
agreement; or (vii) Employee’s conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or which impairs Employee’s ability to perform his or her
duties.  Any determination by the Company that the employment of Employee was
terminated with or without Cause for the purposes of this Agreement shall have
no effect upon any determination of the rights or obligations of the Company or
Employee for any other purpose.

5

 

--------------------------------------------------------------------------------

 

(b)Change of Control.  A “Change of Control” shall mean the occurrence, in a
single transaction or in a series of related transactions, of any one or more of
the following events:

(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction.  Notwithstanding the
foregoing, a Change of Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change of Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change of Control shall be deemed to
occur;

(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

(iv)over a period of twelve (12) months or less, individuals who, on the date of
the Original Agreement, are members of the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the members of the Board;
provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board.

6

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing or any other provision of this Agreement, the term
Change of Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.  

(c)Change of Control Termination.  A “Change of Control Termination” shall mean
an Involuntary Termination that occurs upon or within twenty-four (24) months
following a Change of Control.

(d)Disability.  “Disability” shall mean the inability of Employee to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months, as provided in Sections 22(e)(3) and 409A(a)(2)(c)(i) of the
Code, and shall be determined by the Board on the basis of such medical evidence
as the Board deems warranted under the circumstances.

(e)Entity.  An “Entity” shall mean a corporation, partnership, limited liability
company or other entity.

(f)Exchange Act Person.  An “Exchange Act Person” shall mean any natural person,
Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”)), except that “Exchange Act Person”
shall not include (i) the Company or any Subsidiary of the Company, (ii) any
employee benefit plan of the Company or any Subsidiary of the Company or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any Subsidiary of the Company, (iii) an underwriter temporarily
holding securities pursuant to a registered public offering of such securities,
(iv) an Entity Owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their Ownership of stock of the
Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the date of the Original
Agreement, is the Owner, directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities.

(g)Good Reason.  “Good Reason” shall mean any of the following conditions
arising without the consent of Employee: (i) a material reduction in Employee’s
base compensation (other than in connection with a general reduction in base
compensation for most officers of the Company or the successor corporation);
(ii) a material reduction in Employee’s job duties, responsibilities, and
requirements inconsistent with Employee’s prior job duties, responsibilities,
and requirements, or (iii) a relocation of Employee’s principal place of
employment that increases Employee’s one-way commute by more than thirty-five
(35) miles.  Notwithstanding anything in this Agreement to the contrary, in
order to qualify as a resignation for Good Reason, (x) Employee must provide
written notice to the Company of the existence of any of the foregoing
conditions that forms the basis for such resignation within ninety (90) days
following its initial existence, (y) the Company must fail to remedy such
condition within thirty (30) days following such notice, and (z) Employee’s
termination of employment with the Company must occur within sixty (60) days
following the Company’s failure to remedy such condition (and in no event later
than one hundred eighty (180) days following the initial existence of such
condition).  

7

 

--------------------------------------------------------------------------------

 

(h)Involuntary Termination.  An “Involuntary Termination” shall mean a
termination of Employee’s employment with the Company as a result of either: (i)
a termination by the Company without Cause and other than as a result of
Employee’s death or Disability; or (ii) Employee’s resignation for Good Reason.

(i)Non-Change of Control Termination.  A “Non-Change of Control Termination”
shall mean any Involuntary Termination other than a Change of Control
Termination.

(j)Own, Owned, Owner and Ownership.  A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(k)Subsidiary.  A “Subsidiary” shall mean with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).

7.Conflicts.  Employee represents that Employee’s performance of all the terms
of this Agreement will not breach any other agreement to which Employee is a
party.  Employee has not entered, and will not during the term of this Agreement
enter, into any oral or written agreement in conflict with any of the provisions
of this Agreement.  

8.Successors.  Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation, or otherwise)
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  The terms of this Agreement and all of Employee’s rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.

9.Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  Mailed notices to Employee shall be addressed to
Employee at the home address that Employee most recently communicated to the
Company in writing.  In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

8

 

--------------------------------------------------------------------------------

 

10.Parachute Payments.

(a)If any payment or benefit Employee will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment pursuant to this Agreement (a “Payment”) shall
be equal to the Reduced Amount.  The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
(after reduction) being subject to the Excise Tax or (y) the largest portion, up
to and including the total, of the Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Employee’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Employee.  If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

(b) Notwithstanding any provision of Section 10(a) to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest  economic benefit for Employee as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not “deferred compensation” within the meaning of Section
409A.

(c)The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the event
described in Section 280G(b)(2)(A)(i) of the Code shall perform the foregoing
calculations.  If the independent registered public accounting firm so engaged
by the Company is serving as accountant or auditor for the individual, entity or
group effecting such event, the Company shall appoint a nationally recognized
independent registered public accounting firm to make the determinations
required hereunder.  The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder.  The Company shall use commercially reasonable efforts to
cause the independent registered public accounting firm engaged to make the
determinations hereunder to provide its calculations, together with detailed
supporting documentation, to the Company and Employee within thirty (30)
calendar days after the date on which Employee’s right to a 280G Payment becomes
reasonably likely to occur (if requested at that time by the Company or
Employee) or such other time as requested by the Company or Employee.

9

 

--------------------------------------------------------------------------------

 

(d)If Employee receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 10(a) and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Employee agrees to promptly return to the Company a sufficient amount of
the Payment (after reduction pursuant to clause (x) of Section 10(a)) so that no
portion of the remaining Payment is subject to the Excise Tax.  For the
avoidance of doubt, if the Reduced Amount was determined pursuant to clause (y)
of Section 10(a), Employee shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

11.Miscellaneous Provisions.

(a)No Duty to Mitigate.  Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor shall any such payment be reduced by any earnings
that Employee may receive from any other source.

(b)Modification and Waiver.  No provision of this Agreement shall be modified,
amended, waived, or discharged unless the modification, amendment, waiver, or
discharge is agreed to in writing and signed by Employee and by the Company.  No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

(c)Whole Agreement; Other Agreements.  No agreements, representations, or
understandings (whether oral or written and whether expressed or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof.  This Agreement
supersedes the Prior Agreement and any agreement of the same title and
concerning similar subject matter dated prior to the date of this Agreement, and
by execution of this Agreement both parties agree that the Prior Agreement and
any such predecessor agreement shall be deemed null and void.  Any equity awards
granted by the Company to Employee prior to, on or after the date of this
Agreement will be governed in accordance with their terms, except to the extent
specifically modified by this Agreement.  For the avoidance of doubt, nothing in
this Agreement supersedes or replaces the terms of the Proprietary Information
and Inventions Assignment Agreement between the Company and Employee, the terms
of which remain in full force and effect.

(d)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions.

(e)Severability.  If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefore to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.

10

 

--------------------------------------------------------------------------------

 

(f)Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement may be settled at the option of either party by binding
arbitration in the County of Alameda, California, in accordance with the rules
of the American Arbitration Association then in effect before a single
arbitrator.  The judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  Punitive damages shall not be awarded.

(g)Legal Fees and Expenses.  The parties shall each bear their own expenses,
legal fees, and other fees incurred in connection with this Agreement.  This
means the Company pays its own legal fees in connection with this Agreement and
Employee is responsible for Employee’s own legal fees in connection with this
Agreement.  However, the arbitrator may award legal fees and expenses in
connection with any arbitration as deemed appropriate.

(h)No Assignment of Benefits.  The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment, or other creditor’s
process, and any action in violation of this Section 11(h) shall be void.

(i)Employment Taxes.  All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(j)Assignment by Company.  The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that such assignee is the employer of Employee.  In the case of any
such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs Employee except that the term
“Company” shall continue to mean Dynavax Technologies Corporation with regard to
the definition of a Change of Control.

(k)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[SIGNATURE PAGE FOLLOWS]

11

 

--------------------------------------------------------------------------------

 

 

The parties have executed this Agreement on the date first written above.

 

DYNAVAX TECHNOLOGIES

CORPORATION

 

 

By:

 

 

 

Title: [____________]

 

 

 

Signature:

 

 

 

Address:

 

12

 